OVERTON, Justice,
dissenting.
I dissent from the denial of the petition for rehearing. There is a serious disparity in the sentencing of Scott and his codefend-ant, Kondian, who pleaded guilty to murder and was sentenced to forty-five years imprisonment after the petitioner, Scott, was tried by a jury, convicted of murder, and sentenced to death. Petitioner correctly asserts that we have not addressed this issue in these proceedings. Even when the accomplice has been sentenced subsequent to the sentencing of the defendant seeking review, it is proper for this Court to consider the propriety of disparate sentences, see Witt v. State, 342 So.2d 497, 500 (Fla.1977), to determine whether a death sentence is appropriate given the conduct of all participants in committing the crime. We should consider this issue at this time, rather than wait and see it arise for a second review in a motion under Florida Rule of Criminal Procedure 3.850. It appears from the record that the trial judge considered the respective roles of Scott and his code-fendant in committing the murder, and this is an issue we can decide in this review.
I would, therefore, grant the petition for rehearing to allow this Court to address the appropriateness of Scott’s death sentence in view of the sentence imposed on his code-fendant. This issue should not be left unresolved.